UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-160517 RESTAURANT CONCEPTS OF AMERICA INC. (Name of registrant in its charter) Nevada 26-3121630 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 4300 Quinlan Park Road, Suite 105 Austin, Texas 78732 (Address of principal executive offices) 11301 Lakeline Boulevard Austin, Texas 78717 (Former address of principal executive offices) (512) 585-5511 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yesx No¨ At April 19, 2010, there were 10,160,003 shares of the Issuer's common stock outstanding, which number includes 50,000 shares of common stock which the Issuer has agreed to issue, but which have not been physically issued as of the date hereof (as described below). PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESTAURANT CONCEPTS OF AMERICA INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS February 28, August 31, ASSETS (UNAUDITED) Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Advances from Stockholders Total current liabilities Total liabilities Commitments STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, 10,000,000 shares authorized, 0 shares issued, and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 10,110,003 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to financial statements F-1 RESTAURANT CONCEPTS OF AMERICA INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED FEBRUARY28, 2010 and 2009 AND THE PERIOD FROM AUGUST 1, 2008 (INCEPTION) THROUGH FEBRUARY 28, 2010 (UNAUDITED) Six Three Inception Months Ended Months Ended Through February 28, February 28, February 28, Operating expenses General and administrative $ Loss from operations ) Other income Other income - Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to financial statements F-2 RESTAURANT CONCEPTS OF AMERICA INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED FEBRUARY 28, 2 AND THE PERIOD FROM AUGUST 1, 2008 (INCEPTION) TO FEBRUARY 28, 2010 (UNAUDITED) Six Six Inception Months Ended Months Ended Through February 28, February 28, February 28, CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services - Changes in: Accounts payable and accrued expenses ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sales of common stock - Proceeds from shareholder loan NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) Cash, beginning of period - - Cash, end of period $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $
